UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-2264


JAMES SPIVEY, JR.,

                      Plaintiff – Appellant,

          v.

TIMCO AVIATION SERVICES,

                      Defendant - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:14-cv-00625-NCT-LPA)


Submitted:   January 14, 2016             Decided:   January 19, 2016


Before AGEE, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Spivey, Jr., Appellant Pro Se. Elizabeth Castle Taylor,
LAW OFFICES OF ELIZABETH C. TAYLOR, Burlington, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

        James    Spivey,    Jr.,       appeals    the    district       court’s       order

dismissing his employment discrimination complaint.                           On appeal,

we confine our review to the issues raised in the Appellant’s

brief.     See 4th Cir. R. 34(b).               Because Spivey’s informal brief

does     not     challenge       the     basis     for     the    district        court’s

disposition,       Spivey    has       forfeited     appellate         review    of     the

court’s    order.      Accordingly,         we    affirm    the    district       court’s

judgment.       We dispense with oral argument because the facts and

legal    contentions       are    adequately       presented      in    the     materials

before    this    court    and    argument       would   not     aid   the    decisional

process.

                                                                                 AFFIRMED




                                            2